

116 HR 8685 IH: Protecting Miranda Rights for Kids Act
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8685IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Cárdenas (for himself and Mr. Kennedy) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo protect minors from premature waiver of their constitutional rights during a custodial interrogation, and for other purposes.1.Short titleThis Act may be cited as the Protecting Miranda Rights for Kids Act.2.Waiver of Miranda rights by a minor(a)In generalChapter 223 of title 18, United States Code, is amended by inserting after section 3051 the following:3501A.Custodial interrogation of a minor(a)WaiverA minor who is subject to a custodial interrogation may only waive the privilege against self-incrimination or the right to assistance of legal counsel if—(1)the minor consults with legal counsel in person before such waiver; and(2)the minor has contact with a parent or legal guardian in person, by telephone, or by video conference to receive consultation before such waiver.(b)ExceptionSubsection (a) shall not apply if—(1)custodial interrogation of a minor is necessary to gather information to protect life or property from an imminent threat; and(2)the questions that were asked during the custodial interrogation were reasonably necessary to obtain such information.(c)Assigned counsel(1)In generalA minor who is subject to a custodial interrogation shall have the right to have the legal counsel assigned to the minor’s case physically present during such interrogation.(2)ViolationIn the case of custodial interrogation of a minor, it shall be a violation of this subsection for the minor to be represented by any substitute counsel temporarily assigned to represent the minor.(d)InadmissibleIn any criminal prosecution brought by the United States or by the District of Columbia, any statement given by a minor during a custodial interrogation that does not comply with this section, and any evidence derived from that statement, shall be inadmissible.(e)Minor definedIn this section, the term minor means an individual who has not attained 18 years of age..(b)Clerical amendmentThe table of sections for chapter 223 of title 18, United States Code, is amended by inserting after the item relating to section 3501 the following item:3501A. Custodial interrogation of a minor..